Citation Nr: 1002838	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-18 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for traumatic arthritis of the left ankle, secondary to 
severe sprain and surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who had active military service 
from May 1996 to June 2003.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision by the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for a left ankle 
sprain and assigned a noncompensable rating, effective June 
3, 2003.  Thereafter, the Veteran perfected an appeal as to 
the initial evaluation assigned for his service-connected 
left ankle disability.  

In a March 2006 rating decision, a Decision Review Officer 
(DRO) at the RO increased the evaluation for traumatic 
arthritis of the left ankle to a 10 percent rating, effective 
June 3, 2003.  The issue of entitlement to a higher 
disability evaluation based upon an initial grant of service 
connection remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).  

In June 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

This case was before the Board in January 2008 when it was 
remanded for additional development.


FINDING OF FACT

Throughout the appeal period, traumatic arthritis of the left 
ankle has been manifested by no more than moderate limitation 
of ankle motion.





CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for traumatic arthritis of the left ankle are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For the left ankle issue decided herein, the appeal is from 
the initial rating assigned with the grant of service 
connection.  The statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, statutory notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The Veteran is exercising his right to appeal the 
rating assigned.  A September 2004 statement of the case 
(SOC), March 2006 and October 2009 supplemental SOCs (SSOCs), 
and a September 2004 letter from the RO properly provided the 
Veteran notice of the criteria for rating ankle disabilities, 
as well as further notice on the downstream issue of an 
increased initial rating, including of what the evidence 
showed, and why the current rating was assigned.  The Veteran 
has had ample opportunity to respond/supplement the record.  
He is not prejudiced by this process; notably, he does not 
allege that notice in this case was less than adequate or 
that he is prejudiced by any notice deficiency.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  He did not identify any pertinent, outstanding 
treatment records.  The RO arranged for a VA examination in 
October 2004 and September 2009.  The Veteran testified at a 
June 2007 travel Board hearing.  Evidentiary development is 
complete.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.

Law and Regulations - Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).

527
0
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2009).

527
1
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2009).

527
2
Subastragalar or tarsal joint, ankylosis of:

In poor weight-bearing 
position  
20

In good weight-bearing 
position
10
38 C.F.R. § 4.71a, Diagnostic Code 5272 (2009).

527
3
Os calcis or astragalus, malunion of:

Marked deformity
20

Moderate deformity  
10
38 C.F.R. § 4.71a, Diagnostic Code 5273 (2009).

527
4
Astragalectomy 
 
20
38 C.F.R. § 4.71a, Diagnostic Code 5274 (2009).

 
38 C.F.R. § 4.71a, Plate II (2009)


Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran submitted a claim for service connection for a 
left ankle disability in June 2003.

An October 2004 VA examination report noted the Veteran's 
history of a left ankle sprain during his military service.  
Thereafter, the Veteran had severe left ankle instability; he 
underwent surgery (a Bromston) in December 2002.  Since then, 
he suffered with chronic pain on a daily basis (five out of 
10), stiffness and swelling.  He denied instability.  The 
Veteran reported that he had a cane, but never used it.  He 
did use a brace for his left ankle for all physical activity.  
He indicated that he was a distribution company owner for 
bread and snacks and regularly made deliveries.  Although he 
experienced edema, swelling and pain, he was able to continue 
his usual work.  On examination, slight swelling was noted 
anterior to the lateral malleolus.  There was marked 
tenderness posterior to the lateral malleolus, over the 
insertion of the tendon.  Range of motion was: dorsiflexion 
to 20 degrees; plantar flexion to 45 degrees.  Inversion was 
normal.  There was complete lack of eversion.  The examiner 
pined that there was no additional limitation of function 
secondary to repetitive use or secondary to flares.  There as 
no joint laxity.  Anterior drawer test was negative.  X-rays 
revealed a small post-traumatic spur of the medial malleolus.  
The diagnosis was traumatic arthritis of the left ankle.

The Veteran testified during a June 2007 travel Board hearing 
that his left ankle disability had increased in severity 
since his October 2004 VA examination.  He also testified 
that he had not missed any work because of his left ankle 
disability.  He stated that the scar on his left ankle was 
ever painful or tender to the touch.

A September 2009 VA examination report notes the Veteran's 
complaints of pain, stiffness, swelling and occasional giving 
way of the left ankle.  The Veteran reported treating his 
ankle with Ibuprofen, ice and Jacuzzi treatments.  The pain 
was constant.  He sometimes re-sprained the left ankle 
resulting in a temporary escalation of symptoms.  He denied 
using a cane, corrective shoes, or crutches.  He did wear an 
ankle brace as needed.  The examiner noted that the Veteran's 
activities of daily living have not been affected.  He was 
able to drive without restrictions.  He was limited in his 
ability to climb stairs, navigate uneven terrain, and engage 
in recreational activities.  The Veteran was working full 
time.  Range of motion was: dorsiflexion to 15 degrees; 
plantar flexion to 45 degrees; eversion to 10 degrees and 
inversion to 30 degrees.  The Veteran complained of 
increasing discomfort at the end of all ranges of motion.  
Repetitive movement caused a loss of five degrees of active 
dorsiflexion to 10 degrees.  There was no ankylosis of the 
ankle joint.  The examiner opined that the Veteran's 
limitation of motion was "moderate."  There were no 
constitutional signs of inflammatory arthritis.  Soft tissue 
swelling was noted over the lateral malleolus.  A positive 
Tinel's sign was noted.  There was no noticeable joint 
effusion.  There was no indication of malunion.  X-rays and 
an MRI of the left ankle were normal.  The examiner stated 
that he was unable to rectify the inconsistency with 
September 2002 MR findings (prior to the Veteran's surgery) 
which revealed multiple ligament tears.  

Comparing the ranges of motion shown during the period of the 
appeal (10 degrees of dorsiflexion; 45 degrees, plantar 
flexion at the worst) with the norms, it is clear that the 
left ankle limitation of motion does not more nearly 
approximate a marked rather than moderate level of 
impairment.  Hence, the evidence shows that the Veteran's 
left ankle disability does not more nearly approximate the 
criteria for a 20 percent rating than those for a 10 percent 
rating at any time during the initial evaluation period.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances as to warrant referral for 
extraschedular rating consideration.  See 38 C.F.R. § 3.321; 
Thun v. Peake 22 Vet. App. 111 (2008).  The Board has 
considered the evidentiary rule requiring that reasonable 
doubt be resolved in a claimant's favor (38 C.F.R. § 3.102).  
However, as the preponderance of the evidence is against this 
claim, that rule does not apply.  The claim must be denied.


	(CONTINUED ON NEXT PAGE)




ORDER

An initial evaluation in excess of 10 percent for traumatic 
arthritis of the left ankle, secondary to severe sprain and 
surgery, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


